UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (100.8%) (a) Shares Value Aerospace and defense (1.3%) Honeywell International, Inc. 21,700 $1,635,095 Precision Castparts Corp. 5,400 1,023,948 Airlines (0.9%) Japan Airlines Co., Ltd. (Japan) (NON) 40,100 1,867,940 Auto components (0.8%) Johnson Controls, Inc. 46,900 1,644,783 Automobiles (2.7%) Nissan Motor Co., Ltd. (Japan) 312,700 3,012,895 Toyota Motor Corp. (Japan) 20,400 1,045,626 Winnebago Industries, Inc. (NON) 39,143 807,912 Yamaha Motor Co., Ltd. (Japan) 67,500 907,792 Beverages (0.9%) Pernod-Ricard SA (France) 15,406 1,919,722 Biotechnology (0.7%) Celgene Corp. (NON) 12,700 1,472,057 Building products (1.6%) Fortune Brands Home & Security, Inc. (NON) 30,000 1,122,900 Masco Corp. 62,300 1,261,575 Owens Corning, Inc. (NON) 24,300 958,149 Capital markets (2.2%) Blackstone Group LP (The) 72,609 1,436,206 Charles Schwab Corp. (The) 95,800 1,694,702 Morgan Stanley 73,600 1,617,728 Chemicals (5.5%) Airgas, Inc. (S) 11,100 1,100,676 Axiall Corp. 17,800 1,106,448 Monsanto Co. 51,100 5,397,693 Nitto Denko Corp. (Japan) 17,900 1,070,558 Sherwin-Williams Co. (The) 5,600 945,784 Tronox, Ltd. Class A 56,700 1,123,227 Zeon Corp. (Japan) 94,000 978,595 Commercial banks (7.1%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 167,426 1,451,442 Banco Popular Espanol SA (Spain) 1,513,840 1,121,619 Bank of Ireland (Ireland) (NON) 5,756,769 1,136,415 Barclays PLC (United Kingdom) 491,814 2,175,725 Credit Agricole SA (France) (NON) 74,259 611,684 Erste Group Bank AG (Czech Republic) (NON) 44,233 1,232,093 Grupo Financiero Banorte SAB de CV (Mexico) 182,700 1,464,535 Regions Financial Corp. 170,400 1,395,576 Sberbank of Russia ADR (Russia) (S) 132,268 1,695,676 Societe Generale SA (France) (NON) 25,358 833,108 UniCredit SpA (Italy) (NON) 223,182 952,666 Zions Bancorp. (S) 43,100 1,077,069 Commercial services and supplies (0.6%) Regus PLC (United Kingdom) 513,144 1,237,378 Communications equipment (1.2%) Polycom, Inc. (NON) 89,534 992,037 Qualcomm, Inc. 24,500 1,640,275 Computers and peripherals (4.1%) Apple, Inc. 6,761 2,992,621 Gemalto NV (Netherlands) 16,732 1,459,531 Pegatron Corp. (Taiwan) (NON) 624,000 955,746 SanDisk Corp. (NON) 37,600 2,068,000 Toshiba Corp. (Japan) 253,000 1,279,312 Construction materials (0.7%) HeidelbergCement AG (Germany) 20,512 1,474,004 Consumer finance (0.8%) Discover Financial Services 40,000 1,793,600 Containers and packaging (0.8%) MeadWestvaco Corp. 45,000 1,633,500 Diversified financial services (6.2%) Bank of America Corp. 335,200 4,082,736 CME Group, Inc. 35,100 2,154,789 ING Groep NV GDR (Netherlands) (NON) 212,109 1,505,466 JPMorgan Chase & Co. 93,500 4,437,510 ORIX Corp. (Japan) 79,900 1,015,142 Diversified telecommunication services (1.0%) CenturyLink, Inc. 25,100 881,763 TalkTalk Telecom Group PLC (United Kingdom) 221,515 916,846 Telecom Italia SpA (Italy) 505,084 356,741 Electrical equipment (0.2%) HellermannTyton Group PLC (United Kingdom) (NON) 148,871 456,928 Electronic equipment, instruments, and components (0.4%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 313,200 866,203 Energy equipment and services (3.0%) Ezion Holdings, Ltd. (Singapore) 806,000 1,414,080 Halliburton Co. 41,400 1,672,974 Oceaneering International, Inc. 16,640 1,105,062 Oil States International, Inc. (NON) 12,800 1,044,096 Petrofac, Ltd. (United Kingdom) 51,380 1,118,733 Food products (0.7%) Nestle SA (Switzerland) 21,013 1,519,585 Health-care equipment and supplies (1.3%) Covidien PLC 23,600 1,601,024 St. Jude Medical, Inc. (S) 29,100 1,176,804 Health-care providers and services (4.3%) Aetna, Inc. 34,900 1,784,088 Brookdale Senior Living, Inc. (NON) (S) 45,700 1,274,116 Capital Senior Living Corp. (NON) 67,802 1,792,007 Catamaran Corp. (NON) 19,500 1,034,085 Emeritus Corp. (NON) 52,454 1,457,697 UnitedHealth Group, Inc. 29,700 1,699,137 Hotels, restaurants, and leisure (2.5%) Compass Group PLC (United Kingdom) 208,272 2,659,836 Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 9,475 282,260 Thomas Cook Group PLC (United Kingdom) (NON) (S) 755,321 1,289,984 TUI Travel PLC (United Kingdom) 221,585 1,096,254 Household durables (5.0%) Alpine Electronics, Inc. (Japan) 94,900 907,314 Lennar Corp. Class A 23,600 978,928 Persimmon PLC (United Kingdom) 75,757 1,230,515 PulteGroup, Inc. (NON) 67,900 1,374,296 Standard Pacific Corp. (NON) 221,642 1,914,987 Taylor Wimpey PLC (United Kingdom) 797,429 1,101,393 Techtronic Industries Co. (Hong Kong) 839,000 2,054,376 Coway Co., Ltd. (South Korea) 21,910 972,815 Independent power producers and energy traders (0.6%) NRG Energy, Inc. 46,800 1,239,732 Insurance (6.2%) Admiral Group PLC (United Kingdom) 66,030 1,336,386 American International Group, Inc. (NON) 44,467 1,726,209 Aon PLC 24,400 1,500,600 Assured Guaranty, Ltd. 84,100 1,733,301 Genworth Financial, Inc. Class A (NON) 133,100 1,331,000 Marsh & McLennan Cos., Inc. 47,700 1,811,169 Porto Seguro SA (Brazil) 91,000 1,271,276 Prudential PLC (United Kingdom) 148,024 2,395,345 Internet and catalog retail (0.5%) HomeAway, Inc. (NON) 34,900 1,134,250 Internet software and services (3.4%) eBay, Inc. (NON) 20,400 1,106,088 Google, Inc. Class A (NON) 3,057 2,427,350 Telecity Group PLC (United Kingdom) 88,554 1,215,690 Yahoo!, Inc. (NON) 54,100 1,272,973 Yandex NV Class A (Russia) (NON) 51,160 1,182,819 IT Services (1.7%) Computer Sciences Corp. (S) 19,400 955,062 Visa, Inc. Class A (S) 16,000 2,717,440 Leisure equipment and products (0.6%) Brunswick Corp. (S) 38,100 1,303,782 Machinery (0.5%) Volvo AB Class B (Sweden) 68,291 992,944 Media (0.7%) DISH Network Corp. Class A 38,100 1,443,990 Metals and mining (0.4%) Iluka Resources, Ltd. (Australia) (S) 83,332 814,807 Multiline retail (0.6%) Mitra Adiperkasa Tbk PT (Indonesia) 1,264,500 1,186,071 Oil, gas, and consumable fuels (7.8%) BG Group PLC (United Kingdom) 234,787 4,027,674 Cabot Oil & Gas Corp. 16,800 1,135,848 Cairn Energy PLC (United Kingdom) (NON) 190,435 791,390 EXCO Resources, Inc. 114,100 813,533 Marathon Oil Corp. 53,900 1,817,508 Noble Energy, Inc. 17,900 2,070,314 Origin Energy, Ltd. (Australia) 91,819 1,273,761 Royal Dutch Shell PLC Class A (United Kingdom) 109,737 3,543,388 Southwestern Energy Co. (NON) 25,818 961,979 Paper and forest products (0.3%) Boise Cascade Co. (NON) 19,466 660,676 Pharmaceuticals (3.7%) Astellas Pharma, Inc. (Japan) 30,500 1,639,454 Pfizer, Inc. 62,703 1,809,609 Sanofi (France) 34,739 3,529,910 Zoetis Inc. (NON) 25,606 855,240 Real estate management and development (2.9%) BR Malls Participacoes SA (Brazil) 103,600 1,296,057 BR Properties SA (Brazil) 84,700 942,252 CBRE Group, Inc. Class A (NON) 48,300 1,219,575 Forestar Group, Inc. (NON) (S) 68,461 1,496,557 Iguatemi Empresa de Shopping Centers SA (Brazil) 100,700 1,268,249 Semiconductors and semiconductor equipment (3.4%) Micron Technology, Inc. (NON) 158,100 1,577,838 NXP Semiconductor NV (NON) 38,400 1,161,984 Samsung Electronics Co., Ltd. (South Korea) 1,570 2,130,775 SK Hynix, Inc. (South Korea) (NON) 51,150 1,344,722 Sumco Corp. (Japan) (NON) 90,300 1,016,816 Software (1.0%) Fidessa Group PLC (United Kingdom) 36,125 1,067,613 Nintendo Co., Ltd. (Japan) 9,800 1,056,674 Specialty retail (3.8%) Home Depot, Inc. (The) 25,800 1,800,324 Industria de Diseno Textil (Inditex) SA (Spain) 15,035 1,992,790 Lowe's Cos., Inc. 69,400 2,631,648 Tile Shop Holdings, Inc. (NON) (S) 73,249 1,538,961 Thrifts and mortgage finance (0.7%) Radian Group, Inc. 139,100 1,489,761 Tobacco (3.9%) Japan Tobacco, Inc. (Japan) 172,900 5,519,356 Philip Morris International, Inc. 30,200 2,799,842 Trading companies and distributors (0.6%) W.W. Grainger, Inc. 5,400 1,214,892 Water utilities (0.5%) United Utilities Group PLC (United Kingdom) 95,035 1,023,080 Wireless telecommunication services (0.5%) Softbank Corp. (Japan) 25,200 1,156,467 Total common stocks (cost $181,378,184) SHORT-TERM INVESTMENTS (5.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 9,954,145 $9,954,145 SSgA Prime Money Market Fund 0.02% (P) 370,000 370,000 U.S. Treasury Bills with an effective yield of 0.18%, May 2, 2013 (SEGSF) $62,000 61,991 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 (SEGSF) 280,000 279,921 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 (SEGSF) 208,000 207,729 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, March 6, 2014 (SEGSF) 330,000 329,569 Total short-term investments (cost $11,203,355) TOTAL INVESTMENTS Total investments (cost $192,581,539) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $96,587,787) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/17/13 $2,595,266 $2,585,206 $(10,060) British Pound Sell 6/19/13 986,033 973,021 (13,012) Canadian Dollar Buy 4/17/13 338,419 343,450 (5,031) Barclays Bank PLC British Pound Sell 6/19/13 1,998,645 1,974,969 (23,676) Euro Sell 6/19/13 54,124 54,883 759 Hong Kong Dollar Buy 5/15/13 1,153,904 1,155,624 (1,720) Norwegian Krone Sell 6/19/13 1,426,517 1,442,461 15,944 Singapore Dollar Buy 5/15/13 980,072 981,469 (1,397) Swedish Krona Buy 6/19/13 613,299 618,604 (5,305) Swiss Franc Buy 6/19/13 3,093,861 3,109,831 (15,970) Citibank, N.A. Australian Dollar Buy 4/17/13 2,372,901 2,363,748 9,153 British Pound Sell 6/19/13 201,247 198,848 (2,399) Canadian Dollar Sell 4/17/13 354,065 359,721 5,656 Danish Krone Buy 6/19/13 759,760 771,198 (11,438) Euro Buy 6/19/13 7,101,924 7,175,258 (73,334) Singapore Dollar Sell 5/15/13 492,011 492,920 909 Credit Suisse International Australian Dollar Buy 4/17/13 1,190,351 1,185,645 4,706 British Pound Sell 6/19/13 2,129,265 2,103,971 (25,294) Canadian Dollar Buy 4/17/13 896,775 911,437 (14,662) Euro Buy 6/19/13 1,804,691 1,829,905 (25,214) Japanese Yen Buy 5/15/13 474,585 480,919 (6,334) Norwegian Krone Buy 6/19/13 2,621,653 2,650,279 (28,626) Swiss Franc Buy 6/19/13 2,143,064 2,154,255 (11,191) Deutsche Bank AG Australian Dollar Sell 4/17/13 3,307,501 3,294,361 (13,140) British Pound Sell 6/19/13 723,728 715,084 (8,644) Canadian Dollar Buy 4/17/13 1,253,399 1,273,827 (20,428) Euro Buy 6/19/13 2,711,205 2,749,402 (38,197) Goldman Sachs International Australian Dollar Buy 4/17/13 99,014 98,627 387 HSBC Bank USA, National Association Australian Dollar Sell 4/17/13 3,867,678 3,853,280 (14,398) British Pound Buy 6/19/13 2,535,252 2,504,418 30,834 Euro Sell 6/19/13 3,195,244 3,238,765 43,521 Norwegian Krone Buy 6/19/13 2,106,318 2,128,821 (22,503) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 5,772,239 5,749,974 22,265 Canadian Dollar Sell 4/17/13 1,359,087 1,381,086 21,999 Euro Sell 6/19/13 3,606,689 3,657,263 50,574 Japanese Yen Sell 5/15/13 479,955 488,778 8,823 Norwegian Krone Sell 6/19/13 3,692,078 3,732,221 40,143 Swedish Krona Buy 6/19/13 280,505 282,811 (2,306) Swiss Franc Sell 6/19/13 2,041,309 2,051,828 10,519 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/17/13 1,550,420 1,544,514 5,906 State Street Bank and Trust Co. Canadian Dollar Buy 4/17/13 1,673,397 1,700,194 (26,797) Euro Buy 6/19/13 354,115 358,971 (4,856) Israeli Shekel Buy 4/17/13 582,371 571,941 10,430 Norwegian Krone Sell 6/19/13 853,998 863,530 9,532 Swedish Krona Buy 6/19/13 811,624 818,151 (6,527) UBS AG British Pound Sell 6/19/13 1,552,105 1,538,751 (13,354) Canadian Dollar Buy 4/17/13 802,010 814,760 (12,750) Euro Sell 6/19/13 206,877 206,214 (663) Norwegian Krone Buy 6/19/13 2,197,675 2,221,795 (24,120) Swiss Franc Buy 6/19/13 3,058,326 3,073,604 (15,278) WestPac Banking Corp. Australian Dollar Buy 4/17/13 1,490,721 1,484,892 5,829 British Pound Sell 6/19/13 3,008,980 2,972,938 (36,042) Canadian Dollar Buy 4/17/13 1,427,283 1,450,320 (23,037) Euro Sell 6/19/13 1,715,938 1,740,053 24,115 Japanese Yen Sell 5/15/13 2,077,967 2,108,991 31,024 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $212,139,912. (b) The aggregate identified cost on a tax basis is $194,356,842, resulting in gross unrealized appreciation and depreciation of $34,966,877 and $4,289,370, respectively, or net unrealized appreciation of $30,677,507. (NON) Non-income-producing security. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,928,047 $10,482,549 $14,410,596 $369 $— Putnam Short Term Investment Fund * — 2,721,054 2,721,054 7 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $9,675,006. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $9,954,145, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,223,063 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 55.4% United Kingdom 13.3 Japan 10.5 France 3.2 Brazil 2.2 Spain 2.1 South Korea 2.1 Netherlands 1.4 Russia 1.3 Australia 1.0 Hong Kong 1.0 Taiwan 0.8 Switzerland 0.7 Germany 0.7 Mexico 0.7 Singapore 0.7 Italy 0.6 Czech Republic 0.6 Indonesia 0.6 Ireland 0.5 Sweden 0.5 China 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $402,328 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $264,751. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $27,272,519 $9,041,263 $— Consumer staples 6,239,149 5,519,356 — Energy 20,102,499 2,687,841 — Financials 54,688,082 1,015,142 — Health care 19,485,774 1,639,454 — Industrials 9,903,809 1,867,940 — Information technology 25,116,633 7,370,936 — Materials 13,442,008 2,863,960 — Telecommunication services 2,155,350 1,156,467 — Utilities 2,262,812 — — Total common stocks — Short-term investments 370,000 10,833,355 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(204,675) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $353,028 $557,703 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $107,800,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
